            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

RALPHAEL RAYSHAWN BOBO
ADC #141276                                                 PLAINTIFF

v.                     No.1:18-cv-1-DPM-JTR

RYAN E. PFITZNER, Corporal, Grimes
Unit, ADC; MATTHEW WATSON,
Corporal, Grimes Unit, ADC; COREY
MELTON, Sgt., Grimes Unit, ADC;
CLINTON BAKER, Lt., Grimes Unit,
ADC; and CHRISTOPHER STOMP,
Corporal, Grimes Unit, ADC                              DEFENDANTS

                                ORDER
     Unopposed partial recommendation, NQ 35, adopted.       FED.   R. Crv.
P. 72(b) (1983 addition to advisory committee notes).       Defendants'
motion for summary judgment, NQ 16, is partly granted and partly
denied.    Bobo may proceed with his excessive force claim against
Pfitzner. All other claims are dismissed without prejudice for failure to
exhaust.
     So Ordered.

                                                   (/
                                 D .P. Marshall Jr.
                                 United States District Judge

                                               I
